Title: To Thomas Jefferson from Joseph Jones, 6 February 1781
From: Jones, Joseph
To: Jefferson, Thomas



Dear Sr.
Phila: 6th. Febry 1781

We yesterday received information that General Parsons with a party of our Troops had passed over to Morrisana, attacked the Enemies Post there, burnt about 40 barracks, a quantity of Forage and brought off 52 prisoners. The bridge of Boats which the Enemy had over Harlem River was also destroyed. A late New York paper mentions the sailing of three ships of the line of the French Squadron at R. Island and that part of Graves Fleet had put to Sea in pursuit of them. If this intelligence be true it is probable you have already or will soon hear of them in the Chesapeake. Mr. Dunlap informed me this morning he had not heard from Mr. Hays these five weeks and that every thing necessary for prosecuting the business under the latter upon his coming up with some Cash to bear the expence of transporting them to Virga. should be forwarded in a week after his arrival and that He was surprised Mr. Hays was not come and that he had been so long without hearing from him. I mention this to your Excellency that if any thing on the part of the Executive is necessary to be done towards forwarding this matter it may be attended to and the Press got as soon to work as possible. Respectfully I am Yr. Exlys. obed Servt.,

Jos: Jones


P.S. Maryland has certainly acceded to the Confederation.

